Citation Nr: 1449042	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 	
2. Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse. 



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A January 2011 rating decision increased the rating of the Veteran's service-connected PTSD to 50 percent, effective May 22, 2008 (the initial effective date for the award).  In August 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2014 Board hearing, the Veteran testified that his PTSD had increased in severity since the most recent VA psychiatric examination in September 2010.  Given his testimony and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected PTSD.  The Board notes that a September 2011 rating decision denied the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), but the Veteran testified that he remains unemployed at the August 2014 Board hearing.  The matter of entitlement to a TDIU rating is part and parcel of the determination of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the issues are recharacterized on the first page of this decision, and the examiner should provide an opinion as to the Veteran's symptoms and his employability. 

A review of the record shows that the most recent VA treatment records date from August 2011.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from August 2011 to the present which have not yet been associated with the record, including records from the Charlotte, North Carolina Community Based Outpatient Clinic and Salisbury, North Carolina VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Then, arrange for a VA psychiatric evaluation of the Veteran to determine the current severity of his PTSD and to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

(b) Please comment on the impact of the Veteran's service-connected PTSD on his employability.  The examiner should discuss all impairment and/or symptoms caused by his PTSD and state the impact that these impairment and/or symptoms have on his ability to work.  A February 2011 VA mental health note shows the Veteran reported being fired from his job as store manager after losing his temper at work.  In an October 2011 statement, he reported having a grade-school education.  He testified that he had not worked for 4 years at the August 2014 Board hearing.    

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



